RICHARDS, J.
This action was brought by the state on relation of George Winters, county treasurer, being a petition in mandamus in the Lucas Court of Appeals to compel George Kratt, as auditor to draw his warrant for $1,000 to pay for 50,000 two cent stamps used in sending out tax bills and notices to tax-payers.
This, Winters averred, was done for the purpose of relieving the congested condition attendant upon the paying of taxes for many years past; and for the purpose ■ of relieving this congestion he determined to send by mail, a statement Of taxes to taxpayers so that the payments could be made to the treasurer by mail. The Court of Appeals held:-
1. County officials have such duties and powers as are fixed by statute and as are naturally and necessarily implied from the language of the statute.
2. Section 2419 GC. was amended April 17, 1919 to the effect that county commissioners shall provide equipment, stationery and postage necessary for the proper and convenient conduct of such office.
3. This vests authority in the county commissioners in exercise of their discretion, to provide stationery and postage for purposes named.
4.The amount of expenditures permitted for postage must not be permitted to go beyond a sum sufficient for that purpose; and the board of commissioners having exercised its discretion in directing issuance of the warrant, Winters is entitled to relief sought.
Peremptory writ of mandamus awarded. ■